Wilson, Chief Justice, delivered the opinion of the Court: The only question to be determined in this case is, as to the legality of a contract entered into between the mother of an illegitimate child, and the reputed father, by the terms of which she agreed to dismiss a complaint preferred by herself, before a justice of the peace, against the reputed father, for the support of their offspring, and he, in consideration thereof, agreed to pay her a stipulated sum. We can perceive no objection to the legality of this contract. The statute authorizing the proceedings before the justice, was intended to enable the mother of an illegitimate child to compel the father to contribute to its support. When, therefore, he acknowledges his obligation, and, for the purpose of obviating the trouble and expense of legal proceedings, voluntarily stipulates to do that which he might by law be compelled to do, the ends of justice are attained, and the objects of the law are accomplished, by enforcing his undertaking. It is urged, however, that this contract is illegal, upon the ground that its object is to compound a prosecution designed to secure the public against the expense of maintaining illegitimate children. This position is untenable; for whatever may be the grade of the offence, in a moral point of view, in' a legal one it certainly does not rank higher than a misdemeanor, which may be compromised or compounded at the discretion of the parties interested. Had the legislature regarded the interest of the public otherwise than incidentally involved in a proceeding like the one dismissed, it would have provided efficient means for the protection of that interest, and not left it in the sole discretion of the mother of an illegitimate, to compel the father to provide for its support and education. Inasmuch, therefore, as the suit referred to was in the entire control of the complainant, (until after judgment at least), its dismissal constituted a valid consideration for the undertaking of the defendant, and the judgment of nonsuit must be reversed, and the cause remanded for trial, in accordance with this opinion. Judgment reversed.